Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a *1672determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has received all the relief to which he is entitled, this matter is dismissed as moot (see Matter of Kalwasinski v Bezio, 69 AD3d 1093 [2010]; Matter of Delgado v New York State Dept. of Corrections, 62 AD3d 1069, 1070 [2009]).
Mercure, J.P., Peters, Lahtinen, Malone Jr. and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $50.